Grant, J.
(after stating the facts). Several errors are assigned. We need to discuss only one. The defense was that the transaction between plaintiff and her husband was fraudulent, and there was good evidence to sustain it. *56Plaintiff claimed that she had received money from her father’s estate at various times, which she loaned to her husband. She was unable to tell how much. She kept no records, and could give no dates or amounts. The administrator, who was her brother-in-law, testified to the items paid. Defendant offered to show statements made by plaintiff’s husband to R. G. Dun & Co., and to the salesman of the Wisconsin corporation, of his assets and liabilities. This was excluded by the court for the reason that no proof was offered to show that she knew about them.
It was essential to show fraud on the part of the plaintiff’s husband, the purchaser of the goods. Representations made by him at the time the goods were purchased, if shown to be false, were evidence of fraud upon his part. The evidence was competent. The relations of the plaintiff and her husband, the clandestine removal of the goods with her consent, her knowledge of his indebtedness and the manner of conducting his business, of his financial condition, and other circumstances, were competent evidence for the consideration of a jury in determining the good faith of the transaction. Testimony tending to show any fraud upon his part or upon hers was competent. Naturally,.in such cases, the first purpose of the defendant is to show the fraud on the part of the debtor. If, at the conclusion of the evidence, there is nothing to indicate any fraud, the court will direct a verdict; and if there is nothing to indicate that plaintiff had knowledge of any representations made by the debtor to his creditor, he will so instruct the jury. But in these cases of fraud wide latitude should be permitted in admitting evidence, and inferences are generally for the jury to draw.
Judgment reversed, and new trial ordered.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.